DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 2/28/2022, claim 25 has been cancelled, and claims 8-24 are pending.  Applicant’s amendments obviate the previous objections and 35 U.S.C. §112 rejections.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 2/28/2022, with respect to the Nishina (US 2009/0281429) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malecki et al (US 2006/0241583).  Applicant has amended the claims requiring further consideration and search and thus a new rejection is presented below.



Priority
The instant application contains the following continuity data: 
    PNG
    media_image1.png
    141
    690
    media_image1.png
    Greyscale

Claims 8-24 are directed to subject matter that was introduced for the first time in U.S. Application 14/667,155, filed 3/24/2015.  The previous applications did not disclose the funnel including bellows for increased flexibility.   This is disclosed for the first time in [0086] in U.S. Application 14/667,155.  Therefore, the earliest disclosure for the subject matter of claims 8-24 and thus the effective filing date for the subject matter of is 3/24/2015.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bellows allowing for increased flexibility for a creation of a strong enough seal to allow the distal end of the funnel, under negative pressure, to hold against a surface that is not perpendicular claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunis (US 2011/0264072) in view of Malecki et al (US 2006/0241583)
Claim 8. Kunis discloses a device for transseptal access ([0010]), comprising: an elongated member (12) having a proximal end and a distal end, a funnel (24) coupled to the elongated member at the distal end, the funnel having a proximal end with a first radius and a distal end with a second radius, the second radius greater than the first radius, the funnel having a retracted configuration and an expanded configuration, the expanded configuration defining an interior ([0024]); such that the elongated member and the funnel are configured to be delivered to a septal location (Figs. 1-2), and such that the funnel is configured to transition from the retracted configuration to the expanded configuration, and such that a pressure lumen is defined in the elongated member extending from the proximal end and into the interior of the funnel ([0024]-[0033]); and a piercing element (26) movable in a distal and proximal direction (this can be interpreted as the needle itself moving relative to other components in [0030], or the entire device can be moved and advanced to thereby moving the needle in [0022]), the piercing element to pierce the septum when the funnel is in the expanded configuration 
Kunis fails to explicitly disclose the funnel having bellows for increased flexibility, such that the increased flexibility allows a creation of a strong enough seal to allow the distal end of the funnel, under negative pressure, to hold against a surface that is not perpendicular to the axis of the elongated member. However, in the same field of endeavor, Malecki et al teaches a device (500) for access a septal wall ([0071]), wherein a tissue apposition member (512) (equivalent to funnel 24 of Kunis) for contact and adherence to the septal wall is provided with bellows (540) for increased flexibility, such that a creation of a strong enough seal will allow the distal end of the tissue apposition member, under negative pressure ([0017], [0054], [0056]), to hold against a surface (surface of septal wall) that is not perpendicular to the axis of the elongated member (510) (Fig. 6; [0071], i.e. catheter 510 is able to move relatively freely relative to tissue apposition member 512, without displacing tissue apposition member 512; meaning the catheter 510 can move in different articulated positions such that the tissue apposition member 512 is not perpendicular to the axis of the catheter 510 while maintaining adherence of the tissue apposition member 512 to tissue).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the funnel of Kunis with bellows for increased flexibility such that a creation of a strong enough seal will allow the distal end of the funnel, under negative pressure, to hold against a surface that is not perpendicular to the axis of the elongated member based upon the teachings of Malecki et al to provide a greater degree of freedom for movement of the elongated member relative to the funnel and to 
Claim 9. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the first radius is between about 3 French to 10 French and the second radius is between about 2.5 mm and 15 mm ([0011]). 
Claim 10. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the first radius is between about 5 French to 8 French and the second radius is between about 5 mm and 10 mm ([0011]). 
Claim 11. The combination discloses the invention substantially as claimed above, wherein Kunis discloses a fitting attached to the pressure lumen at the proximal end of the elongated member, the fitting configured to attach a negative pressure source thereto ([0037]). 
Claim 12. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the fitting is configured to attach a syringe thereto ([0037]).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel further comprises a lip (48) formed at the distal end (0032]).
Claim 14. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the negative pressure source is configured to draw a 
Claim 15. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the negative pressure source is configured to draw a negative pressure of between about that drawn by a 10 cc syringe and that drawn by a 20 cc syringe ([0008])
Claim 16. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel further comprises a rib, a spine member, or a pleat (42) ([0029], Fig. 4). 
Claim 17. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the spine member is attached to the funnel ([0029]). 
Claim 18. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel has a straight shape or a convoluted shape (Figs. 6A, 6B; [0033]). 
Claim 19. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the elongated member has further defined a guidewire lumen therein, the guidewire lumen (29) extending from the proximal end and into the interior of the funnel ([0031]).
Claim 20. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the retracted configuration, the funnel substantially surrounds the piercing element ([0006], [0007], [0011], [0036]; Fig. 8).
Claim 21. The combination discloses the invention substantially as claimed above, wherein Kunis discloses in the expanded configuration, the funnel distal end extends further in a distal direction than does the piercing element (Figs. 1-3, 8; [0011]). 
Claim 22. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the piercing element is a stationary needle coupled to the elongated member at the distal end ([0024], this is under the interpretation in claim 8 that the phrase “a piercing element movable in a distal and proximal direction” is being interpreted as advancing and withdrawing the entire device, otherwise the claims would contradict each other).
Claim 23. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the piercing element is a dilator with a sharp tip ([0011], [0036]-[0038]). 
Claim 24. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel is formed of a shape memory material or is formed of a polymer, and the rib or spine member is comprised of a shape memory metal ([0029]; Fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,940,008 in view of Malecki et al.
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,220,134 in view of Malecki et al.
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,569 in view of Malecki et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claims in other respects.
Claim 8 of the instant application adds the additional feature of the funnel including bellows for increased flexibility, such that the increased flexibility allows a creation of a strong enough seal to allow the distal end of the funnel, under negative pressure, to hold against a surface that is not perpendicular to the axis of the elongated member, absent from claim 1 of all three patents.  
However, in the same field of endeavor, Malecki et al teaches a device (500) for access a septal wall ([0071]), wherein a tissue apposition member (512) (equivalent to funnel 24 of Kunis) for contact and adherence to the septal wall is provided with bellows (540) for increased flexibility, such that a creation of a strong enough seal will allow the distal end of the tissue apposition member, under negative pressure ([0017], [0054], [0056]), to hold against a surface (surface of septal wall) that is not perpendicular to the axis of the elongated member (510) (Fig. 6; [0071]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with bellows for increased flexibility such that a creation of a 

	
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Application 16/429,349 in view of Malecki et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the co-pending application claims in other respects.
Claim 8 of the instant application adds the additional feature of the funnel including bellows for increased flexibility, such that the increased flexibility allows a creation of a strong enough seal to allow the distal end of the funnel, under negative pressure, to hold against a surface that is not perpendicular to the axis of the elongated member, absent from claims 1, 21 and 22 of co-pending application.  
However, in the same field of endeavor, Malecki et al teaches a device (500) for access a septal wall ([0071]), wherein a tissue apposition member (512) (equivalent to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KATHERINE M SHI/Primary Examiner, Art Unit 3771